DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship between a subwoofer loudspeaker coupled to the substantially cylindrical housing and oriented to emit sound outward from a top of the substantially cylindrical housing; a first tweeter loudspeaker coupled to the substantially cylindrical housing and oriented to emit sound radially outward from a first side of the substantially cylindrical housing; a second tweeter loudspeaker coupled to the substantially cylindrical housing and oriented to emit sound radially outward from a second side of the substantially cylindrical housing, as claimed in independent claim 1. 
Regarding claim 4, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein the housing and the display are configured to rotate based on actuation of the motor and the base is configured to remain stationary; and an opening that extends through at least a portion of the rotational portion or the stationary portion as claimed in independent claim 4. 
Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein the motor includes an opening through which one or more wires traverse, as claimed in independent claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20180174584.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



30 July 2022